Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 5, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147334                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  DENISE R. KETCHMARK,                                                                                                Justices
             Plaintiff-Appellee,
  v                                                                 SC: 147334
                                                                    COA: 315960
                                                                    Oakland CC: 2012-000025-SC
                                                                    Genesee CC: 12-305642-DP
  ARCHIE L. HAYMAN,
             Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 23, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 5, 2013
           s0723
                                                                               Clerk